EXHIBIT 10.1




AMENDMENT NO. 7 TO THE AMENDED AND RESTATED WHOLESALE FINANCING PLAN
    
This Amendment No. 7 to the Amended and Restated Wholesale Financing Plan (the
“Amendment”) is entered into effective as of October 5, 2017 by and between
Titan Machinery, Inc., (“Debtor”) and DLL Finance LLC (f.k.a. Agricredit
Acceptance LLC) (“Secured Party”) (each a “Party” and collectively the
“Parties”).
    
Debtor and Agricredit Acceptance LLC, as predecessor in interest to Secured
Party, entered into the Amended and Restated Wholesale Financing Plan dated
October 31, 2013, as amended by Amendment No. 1 to the Amended and Restated
Wholesale Financing Plan dated April 1, 2015, Amendment No. 2 to the Amended and
Restated Wholesale Financing Plan dated September 1, 2015, Amendment No. 3 to
the Amended and Restated Wholesale Financing Plan dated April 1, 2016, Amendment
No. 4 to the Amended and Restated Wholesale Financing Plan dated August 31,
2016, Amendment No. 5 to the Amended and Restated Wholesale Financing Plan dated
February 15, 2017, and Amendment No. 6 to the Amended and Restated Wholesale
Financing Plan dated September 1, 2017 (as amended, the “Agreement”), and Debtor
and Secured Party now desire to further amend the Agreement as set forth below.
    
NOW THEREFORE, INTENDING TO BE LEGALLY BOUND, and in consideration of the mutual
covenants and agreements contained herein, the Parties agree as follows:
1.
Integration. Except as amended herein, the terms and conditions of the Agreement
shall remain unchanged and in full force and effect. In the event of a conflict
between the terms of this Amendment and the Agreement, the terms of this
Amendment shall prevail. Capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to them in the Agreement.

2.
Amendment. Section 10 of the Agreement titled “Annual Renewal Fee” is hereby
deleted in its entirety.    

3.
Miscellaneous. This Amendment may be executed in counterparts, including
facsimile counterparts, each of which will constitute an original, but which
collectively will form one and the same instrument. This Amendment constitutes
the final agreement between the Parties and is the exclusive expression of the
Parties’ agreement on the matters contained herein. All earlier and
contemporaneous negotiations and agreements between the Parties on the matters
contained herein are expressly merged into and superseded by this Amendment. Any
modification or additions to the terms of this Amendment must be in a written
agreement identified as an amendment and executed by both Parties.



IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
date set forth above.


DEBTOR
SIGNATURE


Titan Machinery, Inc.


SECURED PARTY
SIGNATURE


DLL Finance LLC 
At: 8001 Birchwood Court, Johnston, IA 50131


Debtor


/s/ Mark Kalvoda


/s/ Todd R Cate
Authorized Signature
Authorized Signature
Mark Kalvoda, Chief Financial Officer
10/5/2017   
Todd R Cate, VP of Operations 10/10/17
Print Name & Title
Date
Print Name & Title
Date





1 of 1

